REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a cap brace including a plurality of grooves, a frontal panel fixedly attached to the left side panel comprising an open or closed position, floor panel including a well and a plurality of grooves, a housing frame formed by the cap brace, left side panel, right side panel, back panel, front panel and floor panel, each top edge of the left side panel, right side panel and back panel is received in a respective groove of the cap brace and each bottom edge of the left side panel, right side panel and back panel is received in a respective groove of the floor panel, the housing frame including an interior cavity;  a gardening collection receptacle including an elastic headband located at a top region of the receptacle and a bottom drainage aperture, a drainage collection repository positioned within the well in the floor panel as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, Carpay (US 5,347,751) discloses a cap brace including a plurality of grooves, a frontal panel, floor panel including a well and a plurality of grooves, a housing frame formed by the cap brace, left side panel, right side panel, back panel, front panel and floor panel, each top edge of the left side panel, right side panel and back panel is received in a respective groove of the cap brace and each bottom edge of the left side panel, right side panel and back panel is received in a respective groove of the floor panel, the housing frame including an interior cavity; a gardening collection receptacle including a bottom drainage aperture, a drainage collection repository positioned within the well in the floor panel but fails to teaches the frontal panel fixedly attached to the left . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EBONY E EVANS/Primary Examiner, Art Unit 3647